Writ granted limited to assignment of errors A, B, C and D. See order.
The petition of the applicants in the above entitled and numbered cause having been duly considered:
It is ordered that a writ of review issue limited to Assignment of Errors A, B, C and D; that the Court of Appeal send up the record in duplicate of the case; *765that this matter he consolidated and argued with Dauzat et al., v. Allstate Insurance Company, Inc. et al., 255 La. 790, 232 So.2d 516, fixed for November 10, 1970; that the consideration of the remaining Assignments of Errors is reserved until after the disposition of this matter; and that counsel for plaintiffs and defendants be notified.